 


110 HR 7056 IH: Interrogation and Detention Reform Act of 2008
U.S. House of Representatives
2008-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 7056 
IN THE HOUSE OF REPRESENTATIVES 
 
September 24, 2008 
Mr. Price of North Carolina (for himself, Mr. Holt, Mr. Larson of Connecticut, Mr. McGovern, Mr. Olver, Mr. Watt, Mr. Miller of North Carolina, Mr. Blumenauer, Ms. DeLauro, and Mr. Hinchey) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committees on the Judiciary, Foreign Affairs, and Select Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To improve United States capabilities for gathering human intelligence through the effective interrogation and detention of terrorist suspects and for bringing terrorists to justice through effective prosecution in accordance with the principles and values set forth in the Constitution and other laws. 
 
 
1.Short titleThis Act may be cited as the Interrogation and Detention Reform Act of 2008. 
IInterrogation policy  
101.Statement of policyIt shall be the policy of the United States to— 
(1)vigorously implement a sustained national strategy to combat the short- and long-term threat to national security posed by global terrorism and global terrorist organizations using all appropriate instruments of United States national power; 
(2)arrest, detain, and prosecute to the full extent of the law individuals who are involved in or are providing material support for terrorist activities, and use all appropriate means to obtain from individuals lawfully in United States custody timely, accurate, and actionable intelligence to protect the national security interests of the United States; 
(3)provide extensive specialized training to personnel working in support of the Federal Government who are involved in the arrest, detention, interrogation, and prosecution of terrorist suspects; 
(4)enforce, in the arrest, detention, interrogation, and prosecution of terrorist suspects, standards of conduct that uphold the principles of human rights that are set forth in the Constitution and have been held sacred by generations of Americans; 
(5)prohibit the application of all forms of torture and cruel and inhuman or degrading treatment or punishment during the arrest, detention, interrogation, and prosecution of terrorist suspects and aggressively work to prevent such behaviors by personnel that come into contact with terrorist suspects while such suspects are in the custody or under the effective control of the Federal Government; 
(6)actively seek to research and develop the most effective practices for arrest, detention, interrogation, and prosecution of terrorist suspects in cooperation with nations allied with the United States, incorporating insights from past international experiences in combating global terrorism and global terrorist organizations; 
(7)develop and regularly monitor policies related to the arrest, detention, interrogation, and prosecution of terrorist suspects to ensure that their effective exercise is consistent with the United States’ strategic goals of weakening global terrorist organizations and their recruitment capabilities over the long term and strengthening the international leadership of the United States; and 
(8)work through international fora, including the United Nations, to strengthen the capacity of international treaties and organizations to confront the challenge of global terrorism. 
IIDetention of terrorist suspects 
201.Registration with the International Committee of the Red Cross 
(a)RegistrationThe head of an element of the intelligence community (as defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4)) that has custody or effective control of an individual shall, as soon as practicable upon the detention of the individual— 
(1)notify the International Committee of the Red Cross of such custody or effective control; and 
(2)provide the International Committee of the Red Cross physical and repeat access to such individual. 
(b)ConstructionSubsection (a) shall not be construed to— 
(1)create or modify the authority of an element of the intelligence community to detain an individual; or 
(2)limit or otherwise affect any other rights or obligations which may arise under any provision of law or an international agreement. 
IIIEnhancing prosecution of terrorists 
301.FindingsCongress finds the following: 
(1)International terrorists, including members of al Qaeda, have carried out attacks on United States diplomatic and military personnel and facilities abroad and on citizens and property within the United States and constitute a grave and sustained threat to the national security of the United States. 
(2)In response to the threat of international terrorism, the United States must pursue a multi-faced strategy that applies all appropriate tools of national power, including military, diplomatic, economic, cultural, and legal tools. 
(3)The ability of the United States to detain, prosecute, and convict individuals suspected of committing or supporting terrorism or of otherwise waging hostilities against the United States is vital to efforts to combat terrorism and to United States national security. 
(4)Attempts to implement a military tribunal system in accordance with Executive Order 13425, the Military Commissions Act of 2006 (Public Law 109–366), or the President’s Military Order of November 13, 2001 (66 Fed. Reg. 57,833), have failed to achieve their stated mission of bringing suspected terrorists and combatants to justice. To date, the tribunals and commissions established in connection with these efforts have yielded just two convictions, the first following a guilty plea by the defendant, and have failed to achieve the conviction of a single individual in connection with the terrorist attacks on the United States on September 11, 2001. 
(5)The United States Supreme Court has found serious conflicts between efforts to implement a military tribunal system for the trial of detained terrorist suspects and obligations under the Constitution, Federal law, and international treaties to which the United States is party. 
(6)The United States, through the Uniform Code of Military Justice and the civilian justice system, possesses adequate jurisdiction to try any individual engaged in committing, conspiring to commit, or providing material support for, acts of terrorism, unlawful combat, or other hostilities against the United States. 
(7)The Uniform Code of Military Justice establishes a system for the fair and speedy trial of combatants and others engaged in hostilities against the United States for violations against the law of war and related offenses. 
(8)The United States civilian justice system allows for the fair and speedy trial of individuals who engage in terrorist activities against the United States who are enemy combatants, terrorists, or otherwise engaged in criminal acts, and there is an extensive legal framework providing jurisdiction over the offenses committed by such individuals. 
(9)Since September 11, 2001, the United States civilian justice system has accumulated an impressive record of success in prosecuting and convicting individuals suspected of committing or supporting terrorism, having convicted at least 145 such individuals, and is an essential and effective tool in combating international terrorism. 
(10)Existing laws and regulations, including the Classified Information Procedures Act (18 U.S.C. App. 3; Public Law 96–456), provide a detailed framework for protecting the full range of sensitive and classified information during the prosecution of cases involving terrorism offenses and related crimes. 
(11)In addition to the existing United States civilian and military justice systems, the Federal Government possesses other legal authorities that may be useful as tools in detaining and prosecuting international terrorists, including authority to detain illegal aliens under Federal immigration laws. 
(12)Given the failure of the military commissions system established under the Military Commissions Act of 2006 (Public Law 109–366) and other authorities, the legal and constitutional obstacles to fully implementing military commissions system, and the success and potential of the civilian and military justice systems in bringing terrorists to justice, the national security of the United States is best served by vigorously pursuing efforts to bring terrorists to justice through the United States civilian and military justice systems. 
302.Repeal of Military Commissions Act of 2006 
(a)Repeal of authority To conduct certain military commissions 
(1)In generalSubtitle A of title 10, United States Code, is amended by striking chapter 47A. 
(2)Clerical amendmentThe tables of chapters at the beginning of subtitle A, and at the beginning of part II of subtitle A, of title 10, United States Code, are each amended by striking the item relating to chapter 47A. 
(b)Conforming amendments to Uniform Code of Military JusticeChapter 47 of title 10, United States Code (the Uniform Code of Military Justice), is amended as follows: 
(1)Repeal of applicability to lawful enemy combatantsSection 802(a) (article 2(a)) is amended by striking paragraph (13). 
(2)Repeal of exclusion of applicabilitySections 821, 828, 848, 850(a), 904, and 906 (articles 21, 28, 48, 50(a), 104, and 106) are each amended by striking the following sentence: This section does not apply to a military commission established under chapter 47A of this title.. 
(3)Repeal of inapplicability of requirements relating to regulationsSection 836 (article 36) is amended— 
(A)in subsection (a), by striking , except as provided in chapter 47A of this title,; and 
(B)in subsection (b), by striking , except insofar as applicable to military commissions established under chapter 47A of this title. 
(c)Repeal of punitive article of conspiracySection 881 of title 10, United States Code (article 81 of the Uniform Code of Military Justice), is amended— 
(1)by striking (a) before Any person; and 
(2)by striking subsection (b). 
(d)Repeal of provisions relating to treaty requirementsThe Military Commissions Act of 2006 (Public Law 109–366) is amended by striking section 5 and subsection (a) of section 6. 
(e)Repeal of revision to war crimes offense under Federal criminal code 
(1)In generalSection 2441 of title 18, United States Code, is amended— 
(A)in subsection (c), by striking paragraph (3) and inserting the following new paragraph (3): 
 
(3)which constitutes a violation of common Article 3 of the international conventions signed at Geneva, 12 August 1949, or any protocol to such convention to which the United States is a party and which deals with non-international armed conflict; or ; and 
(B)by striking subsection (d). 
(2)Retroactive applicabilityThe amendments made by this subsection shall take effect as of November 26, 1997, as if enacted immediately after the amendments made by section 583 of Public Law 105–118 (as amended by section 4002(e)(7) of Public Law 107–273). 
(f)Repeal of additional prohibition on cruel, inhuman, or degrading treatment or punishmentThe Military Commissions Act of 2006 (Public Law 109–366) is amended by striking subsection (c) of section 6. 
(g)Repeal of habeas corpus provision 
(1)RepealSection 2241 of title 28, United States Code, is amended by striking subsection (e). 
(2)Effective dateThe amendment made by paragraph (1) shall take effect on the date of the enactment of this Act, and shall apply to all cases, without exception, pending on or after the date of the enactment of this Act. 
(h)Repeal of revisions to Detainee Treatment Act of 2005 relating to protection of certain United States government personnel 
(1)In generalSection 1004(b) of the Detainee Treatment Act of 2005 (42 U.S.C. 2000dd–1(b)) is amended— 
(A)by striking shall provide and inserting may provide; 
(B)by striking or investigation after criminal prosecution; and 
(C)by striking whether before United States courts or agencies, foreign courts or agencies, or international courts or agencies,. 
(2)Conforming repealThe Military Commissions Act of 2006 (Public Law 109–366) is amended by striking subsection (b) of section 8. 
(i)Repeal of authority To conduct combatant status review tribunalsThe Detainee Treatment Act of 2005 (title X of Public Law 109–148) is amended by striking section 1005 (10 U.S.C. 801 note). 
303.Closure of detention facility at Naval Station, Guantanamo Bay, Cuba, and treatment of unlawful enemy combatants 
(a)Closure of Guantanamo Bay Detention FacilityNot later than 180 days after the date of the enactment of this Act— 
(1)the President shall close the Department of Defense detention facility at Guantanamo Bay, Cuba; and 
(2)each individual detained at such facility who has been designated as an enemy combatant or unlawful enemy combatant shall be removed from the facility and— 
(A)transferred to a military or civilian detention facility in the United States, charged with a violation of United States law, and tried in a court constituted pursuant to Article III of the Constitution or military legal proceeding before a regularly-constituted court; 
(B)transferred to an international tribunal operating under the authority of the United Nations with jurisdiction to hold trials of such individuals; 
(C)transferred to the individual’s country of citizenship or a different country for further legal process, as long as that the transfer complies with the Convention Relating to the Status of Refugees, done at Geneva July 28, 1951, the United Nations Convention Against Torture and Other Forms of Cruel, Inhuman or Degrading Treatment or Punishment, done at New York December 10, 1984, and Federal law; or 
(D)released from any further detention and, if possible, transferred to the individual’s country of citizenship in accordance with the obligations of the United States under international human rights and humanitarian law. 
(b)Treatment of enemy combatantsNot later than 60 days after the date of the enactment of this Act, the President shall submit to Congress a plan for the prosecution, transfer, release, or other disposition of the cases of all individuals designated as enemy combatants or unlawful enemy combatants, as defined in section 948a(1) of title 10, United States Code, as in effect immediately before the enactment of this Act. 
(c)Immigration StatusThe transfer of an individual under subsection (a) shall not be considered an entry into the United States for purposes of immigration status. 
304.Sense of CongressIt is the sense of Congress that the President— 
(1)should vigorously investigate and prosecute, to the full extent of the law, individuals and organizations suspected of involvement with international terrorism, using all available assets of the United States civilian and military justice systems; 
(2)should carry out a review of the capacity of the United States criminal justice system to successfully investigate and prosecute individuals and organizations suspected of terrorism, including the adequacy of existing Federal anti-terrorism laws, and should inform Congress of any gaps or obstacles limiting the ability of the United States to bring terrorists to justice; and 
(3)should take immediate measures to enhance international legal cooperation in the investigation and prosecution of individuals and organizations suspected of involvement in international terrorism, including enhancing international police cooperation and working to improve the capacity of and enhance United States participation in international tribunals to prosecute terrorist acts. 
IVIntegrity in custodial interrogations 
401.Uniform standards for the conduct of interrogation of persons in the custody or control of the intelligence community 
(a)In generalThe President shall establish uniform standards for the interrogation of persons in the custody or under the effective control of the United States. 
(b)Standards 
(1)In generalThe standards established under subsection (a) shall include— 
(A)a list of all practices or techniques of interrogation that personnel of the United States are authorized to practice during such an interrogation; and 
(B)additional guidance for the effective conduct of interrogations by personnel of the United States, as considered appropriate by the President. 
(2)ProhibitionsThe President shall ensure that no practice or technique of interrogation is authorized if such practice or technique subjects a person in the custody or under the effective control of the United States to cruel, inhuman, or degrading treatment in violation of Federal law, including— 
(A)common Article 3 of the international conventions, done at Geneva August 12, 1949, or any protocol to such conventions to which the United States is a party; or 
(B)the Convention Against Torture and Other Cruel, Inhuman, or Degrading Treatment or Punishment, done at New York December 10, 1984 and entered into force for the United States on November 20, 1994. 
(c)The Director of National Intelligence and the Secretary of Defense shall be responsible for obtaining and providing to the President input from the head of each element of the intelligence community and each branch of the Armed Forces during the development and revision of the standards established under subsection (a). 
(d)TrainingThe Director of National Intelligence and the Secretary of Defense shall ensure that personnel of the intelligence community and the United States Armed Forces, respectively, who are responsible for the interrogation of persons in the custody or under the effective control of the United States receive training regarding the Federal and international obligations and laws applicable to the humane treatment of detainees, including protections afforded under the conventions referred to in subparagraphs (A) and (B) of subsection (b)(2). 
(e)Report 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the President shall submit to Congress a report on the implementation of this section, including the standards established under subsection (b)(1). 
(2)UpdateNot later than 30 days after the President approves a change to the standards established under subsection (b)(1), the President shall submit to Congress an update of such standards. 
(3)FormThe report under paragraph (1) and updated standards under paragraph (2) shall be submitted in unclassified form, but may include a classified annex. 
402.Prohibition on the use of private contractors for activities involving persons in the custody or under the effective control of the intelligence community 
(a)In generalTitle XI of the National Security Act of 1947 (50 U.S.C. 442 et seq.) is further amended by adding at the end the following new section: 
 
1104.Prohibition on the use of private contractors for activities involving persons in the custody or under the effective control of the intelligence community 
(a)In generalNotwithstanding any other provision of law, no element of the intelligence community may award a contract for performance related to an activity described in subsection (b). 
(b)ActivitiesAn activity described in this subsection— 
(1)is an activity relating to the capture, custody, control, or other pertinent interaction with an individual who is a detainee or prisoner in the custody or under the effective control of the Federal Government, including, with regard to such an individual— 
(A)arrest; 
(B)interrogation; 
(C)detention; or 
(D)transportation or transfer; and 
(2)does not include the performance of work related to language interpretation, if such work occurs under the direct supervision of Federal Government personnel, or to the provision of medical assistance or treatment. . 
(b)Conforming amendmentThe table of contents in the first section of such Act is amended by adding at the end the following new item: 
 
 
Sec. 1104. Prohibition on the use of private contractors for activities involving persons in the custody or under the effective control of the intelligence community.  . 
(c)Effective dateSection 1104 of the National Security Act of 1947 (as added by subsection (a)) shall take effect on the date that is 180 days after the date of the enactment of this Act. 
403.Requirement for videotaping or otherwise electronically recording strategic interrogations 
(a)In GeneralIn accordance with the guidelines developed pursuant to subsection (e) and section 401, the President shall take such actions as are necessary to ensure the videotaping or otherwise electronically recording of each strategic intelligence interrogation of any person who is in the custody or under the effective control of the United States or under detention in a United States facility. 
(b)Classification of informationTo protect United States national security, the safety of the individuals conducting or assisting in the conduct of a strategic intelligence interrogation, and the privacy of persons described in subsection (a), the President shall provide for the appropriate classification of video tapes or other electronic recordings made pursuant to subsection (a). The use of such classified video tapes or other electronic recordings in a civilian or military court proceeding or other proceeding under the laws of the United States shall be governed by applicable rules, regulations, and law. 
(c)ExclusionNothing in this section shall be construed as requiring— 
(1)any member of the Armed Forces engaged in direct combat operations to videotape or otherwise electronically record a person described in subsection (a); or 
(2)the videotaping or other electronic recording of tactical questioning, as such term is defined in the Army Field Manual on Human Intelligence Collector Operations (FM 2–22.3, September 2006), or any successor thereto. 
(d)Guidelines for videotape and other electronic recordings 
(1)Development of guidelinesThe President shall develop and adopt uniform guidelines designed to ensure that the videotaping or other electronic recording required under subsection (a), at a minimum— 
(A)promotes full compliance with the laws of the United States; 
(B)is maintained for a length of time that serves the interests of justice in cases for which trials are being or may be conducted pursuant to applicable United States law; 
(C)promotes the exploitation of intelligence; and 
(D)ensures the safety of all participants in the interrogations. 
(2)Submittal to CongressNot later than 30 days after the date of the enactment of this Act, the President shall submit to Congress a report containing the guidelines developed under paragraph (1). Such report shall be submitted in unclassified form, but may include a classified annex. 
(e)Strategic intelligence interrogation definedIn this section, the term strategic intelligence interrogation means an interrogation of a person described in subsection (a) conducted by a personnel of the intelligence community or a member of the United States Armed Forces at— 
(1)corps or theater-level military detention facility, as defined in the Army Field Manual on Human Intelligence Collector Operations (FM 2–22.3, September 11, 2006) or any successor thereto, or a comparable centralized detention facility operated by any element of the intelligence community (as defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4))); 
(2)a detention facility outside the area of operations (AOR) where the detainee or prisoner was initially captured, including— 
(A)a detention facility owned, operated, borrowed, or leased by the United States Government; and 
(B)a detention facility of a foreign government at which United States Government personnel are permitted to conduct interrogations by the foreign government in question. 
VBuilding long-term capacity for effective human intelligence collection  
501.Sense of Congress regarding international cooperation on human intelligence collection 
(a)FindingsCongress finds the following: 
(1)Key allies of the United States have accrued significant experience over the course of several years in the collection of human intelligence relating to efforts to prevent terrorism and eradicate terrorist organizations. 
(2)The United States could substantially benefit from cooperation with such allies on identifying and examining the most effective laws, practices, and policies relating to human intelligence collection. 
(b)Sense of CongressIt is the sense of Congress that— 
(1)the President, acting through the Secretary of Defense and the Director for National Intelligence, should cooperate with other nations to support the mutual improvement of human intelligence collection capabilities, including through— 
(A)the mutual exchange and review of doctrine, laws and regulations, best practices, and lessons learned relating to human intelligence collection capabilities; 
(B)participation by United States personnel in international exercises relating to human intelligence collection; and 
(C)participation by United States personnel in seminars, conferences, and other educational activities relating to human intelligence collection; and 
(2)the President should not cooperate with regards to human intelligence collection with a nation that is not a party to the Convention Against Torture and Other Cruel, Inhuman, or Degrading Treatment or Punishment. 
502.Interagency Center for Excellence on Human Intelligence Collection United States 
(a)Center AuthorizedThe President, in consultation with the Director of National Intelligence and the Secretary of Defense, shall establish a center to be known as the United States Center for Excellence in Human Intelligence Collection (in this section referred to as the Center). 
(b)PurposeThe purpose of the Center shall be to educate and train members of the United States Armed Forces and personnel of the intelligence community to conduct research and examine doctrine and policy related to human intelligence collection, with emphasis on practices related to the interrogation and detention of hostile actors and human intelligence collection on the battlefield or in relation to United States efforts to combat global terrorism. 
(c)DutiesThe Center shall— 
(1)provide and facilitate education and training for members of the United States Armed Forces and personnel of the intelligence community on the practice of human intelligence collection, including— 
(A)strategies, techniques, best practices, and lessons learned relating to the interrogation of individuals for intelligence purposes; 
(B)United States policy, regulations, and law regarding authorized interrogation practices and techniques; 
(C)strategies, techniques, best practices, and lessons learned relating to human source operations for intelligence purposes; and 
(D)command, management, and oversight of U.S. personnel involved in human intelligence collection; 
(2)collaborate with existing agency or service specific entities that provide education and training on the practice of human intelligence collection, and provide advanced training for instructors at such entities; 
(3)foster interoperability and cooperation between human intelligence collectors working for different elements of the intelligence community; 
(4)provide and facilitate ongoing study and scientific research into all aspects of operations and doctrine relating to human intelligence collection, including the identification of best practices and the development of recommendations for policy and doctrine reform; and 
(5)conduct a regular review of United States policies relating to human intelligence collection. 
(d)Eligible personnelThe Center may provide training and education to— 
(1)members of the United States Armed Forces; 
(2)personnel employed by an element of the intelligence community; and 
(3)other personnel of the Federal Government, at the discretion of the President. 
(e)Annual reportNot later than March 31 of each year, the President shall submit to Congress a report on the activities of the Center during the preceding year. 
(f)Intelligence community definedIn this section, the term intelligence community has the meaning given the term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4)). 
503.United States Military Intelligence Specialists 
(a)FindingsCongress finds the following: 
(1)Ensuring the national security of the United States, including through long-term efforts to combat global terrorism, the vigilant defense against proliferation and use of weapons of mass destruction, and the use of military force as a last resort to defend the Nation, will require a sustained capacity for effective human intelligence collection. 
(2)The United States Armed Forces will, in the course of carrying out their duties in defense of our Nation, be required to carry out human intelligence collection activities. 
(3)Improving the human intelligence collection capacity of the United States Armed Forces requires the maintenance of a corps of career military professionals in the discipline of human intelligence who are experts in the practice and management of human intelligence collection and who can carry out sustained long-term intelligence operations. 
(b)Improvement of Human Intelligence Collection CapabilitiesThe Secretary of Defense shall develop a strategy to— 
(1)reform organizational and incentive structures to— 
(A)provide for career-long focus in the human intelligence discipline for military officers of each military department; 
(B)ensure career advancement opportunities for officers specializing in the human intelligence discipline that are focused on human intelligence collection, rather than service with or command of a military unit not involved in the intelligence discipline; and 
(C)organize, within the human intelligence career field, assignments, promotions, and incentives structured with the goal of developing and increasing expertise in the human intelligence discipline and preparing officers for greater responsibilities within that discipline; 
(2)provide ongoing professional education and development in specialized intelligence skills, specialized language and cultural skills, relevant law and doctrine pertaining to the practice of human intelligence activities, and command, management, and oversight of personnel involved in human intelligence activities; 
(3)provide training in human intelligence activities for select personnel not assigned to an intelligence career field in order to enable a surge capacity for assigning personnel to human intelligence activities when additional personnel are needed for military intelligence activities; and 
(4)assign human intelligence personnel to positions according to geographic, language, or cultural expertise. 
(c)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report on the development of the strategy required under subsection (b). 
504.Strategy for Detention of Terrorist Suspects and Convicts 
(a)FindingsCongress finds the following: 
(1)A 2006 study by George Washington University and the University of Virginia entitled Out of the Shadows found that Radicalization in prisons is a global problem and bears upon the national security of the U.S.. 
(2)The Report of the Task Force on the Future of Terrorism, a task force created at the direction of the Secretary of Homeland Security and comprised of members of the Homeland Security Advisory Council, recommended to the Secretary of Homeland Security that The Department should develop and immediately implement, in concert with the Department of Justice and State and local corrections officials, a program to address prisoner radicalization and post-sentence reintegration. 
(3)Since Operation Iraqi Freedom began in March 2003, the United States has detained more than 65,000 Iraqis, with each individual remaining in detention for an average of over 300 days. 
(4)On April 8, 2007, the Los Angeles Times reported that U.S. run detention camps in Iraq have become a breeding ground for extremists where Islamic militants recruit and train supporters.. 
(b)Strategy requiredNot later than one year after the enactment of this Act, the President, in consultation with the Secretary of Homeland Security, the Attorney General, the Secretary of Defense, and the Director of National Intelligence, shall submit to Congress a strategy for the detention of terrorist suspects and convicts. Such strategy shall include— 
(1)an assessment of the threat posed by radicalization or recruitment for terrorist activities of detained and imprisoned individuals; and 
(2)a plan for minimizing radicalization and terrorist recruitment in detention or prison facilities operated by the United States that— 
(A)addresses the potential radicalization of prisoners in facilities operated by the Bureau of Prisons or by State or local authorities within the United States; and 
(B)addresses the potential radicalization of prisoners in detention facilities operated by the United States in an area where the United States Armed Forces are conducting combat or peacekeeping operations, including detention facilities in Iraq and Afghanistan. 
 
